          Case 1:19-cr-00166-DLF Document 37 Filed 07/12/19 Page 1 of 1



                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

UNITED STATES OF AMERICA                      :
                                              :
               v.                             :       CRIMINAL NO. 19-CR-166 (DLF)
                                              :
MARCEL VINES,                                 :
a/k/a Baby Boy, BY                            :
MALIQUE LEWIS,                                :
a/k/a Freak                                   :
                                              :
                       Defendants.            :


                                   NOTICE OF DISCOVERY

       The United States of America by and through its attorney, the United States Attorney for

the District of Columbia, hereby informs the Court and defense that the attached discovery letter

of July 12, 2019, is being provided to the defense in this matter.



                                              Respectfully submitted,

                                              Jessie K. Liu
                                              United States Attorney
                                              D.C. Bar No. 472845

                                      By:     /s/ Kimberley C. Nielsen___________
                                              Kimberley C. Nielsen
                                              Assistant United States Attorney
                                              N.Y. Bar 4034138
                                              555 4th Street NW
                                              Washington, DC 20530
                                              (202) 252-7148
                                              Kimberley.Nielsen@usdoj.gov
